DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Gregory Lowen on 15 February 2021.
The application has been amended as follows: 
With regard to Claim 1, last line, between “organic polymer” and the period “.”, add ---, wherein the porous particles have a maximum swelling factor in water of 300% increase, assuming 100% dry particles---.
Cancel Claim 7.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 19 November 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 November 2019 is withdrawn.  Claims 5-6, 8-11, and 14-15, directed to articles of Claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4-6, and 8-16 are allowed. The following is an examiner’s statement of reasons for allowance: Previous Claim 3, the recitations of which were incorporated into Claim 1 (i.e., organic polymer comprising hydroxyl and amine groups), were rejected under Choi and Ryoo (“Template synthesis of ordered mesoporous organic polymeric materials using hydrophobic silylated KIT-6 mesoporous silica”) in view of Hou (“Synthesis and properties of porous polyvinylamine microspheres from acrylonitrile”) and Arendt (EP 2570185). 
Furthermore, while Choi and Ryoo state to use hydrofluoric acid to remove the silica template (Abstract), it is known that silica templates can be removed with either hydrofluoric acid or an aqueous alkaline solution having a pH of at least 12. See for example Feibush (US 4,933,372, C5/L48-62). 
Claim 1, specifically “wherein the porous particles have a maximum swelling factor in water of 300% increase, assuming 100% dry particles” overcome the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777